McCall, J.
The instrument which is the basis of this litigation is certainly a peculiar one, and on first or casual reading of same would undoubtedly incline one’s mind to the belief that the procedure herein instituted was erroneous. The covenant in this instrument which vouchsafes the right of re-entry or repossession by the party of the second part named therein, upon default of party of the first part as to any of the covenants, has larger and wider scope than the mere granting of possession upon breach, and resulting rights upon a default, imposes the responsibility of sale of the premises to the end that, through a proper accounting, the actual interests of these parties or their assigns or successors may be determined and properly adjusted. It cannot be said, therefore, that an unqualified title remained in plaintiff, and such an accounting as is called for cannot be had in summary proceedings, while an ejectment suit could only result in negativing or granting the plea for possession merely. Under all the circumstances it must be said that the instrument partakes of the nature of a mortgage, and the proceedings instituted are proper. Demurrer overruled. Reasonable time to defendant to answer, and, under the circumstances, no costs.
Demurrer overruled; no costs.